DETAILED ACTION
Status of the Application
Claims 1-20 are pending in the instant application.  Claims 1, 3, 9 and 11-17 are currently amended.  Claims 18-20 have been withdrawn.  No new claims have been added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation "the material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner requests that the Applicant look for other instances of “the material” in the claims.  
Claim 2 recites “wherein the non-linear change exhibit a shape…” in lines 1-3.  It is unclear whether this change is related to the “non-linear change in concentration of constituents” or to some other sort of non-linear change.
Claim 1 recites: a cathode material comprising a non-linear change in concentrations of constituents of a first base region and a second pulse region wherein overall nickel content of the material is about 80 weight percent or more.  It is unclear as to what is in the claimed constituents, i.e., is nickel in the constituents?  It is unclear as to whether the nickel is in the cathode active material, in the binder that holds the cathode active material particles together or in an additive that is in the cathode material.  As a result, one of ordinary skill in the art is unclear as to whether the overall nickel content of the material is in one of the chemical components (LiNiO2) of the cathode material or in the physical mixture of the cathode material.  As a result, the Examiner is not clear as to what is being claimed.  Because of the great deal of confusion resulting from the claims as amended, the Examiner is unable to reject the claims on the basis of prior art.
MPEP 2173.06 states: [W]here there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134　USPQ 292 (CCPA 1962), a  U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Response to Arguments
Due to the great deal of confusion resulting from the amendment to claim 1, the Examiner will delay responding to the Applicant’s arguments until a future office action when clarify to the claims has been provided.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724